Exhibit 10.1 SEPARATION AGREEMENT THIS SEPARATION AGREEMENT (the “Agreement”) is entered into as of the 12th day of February 2016 by and between Jeffrey Thompson (“Employee”) and Towerstream Corporation, a Delaware corporation (the “Company”), (together, the “Parties”). WHEREAS, Employee is employed as the Chief Executive Officer and President and serves on the Board of Directors of the Company pursuant to the Employment Agreement dated as of December 21. 2007, as amended December 8, 2011, December 12, 2014 and October 23, 2015 (the “Employee Employment Agreement”); and WHEREAS, the Company and Employee desire to enter into this Agreement providing for Employee’s amicable resignation from the Company’s employment and as a director. NOW, THEREFORE, in consideration of the mutual covenants and agreements contained herein and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, and intending to be legally bound, the parties hereby agree as follows: 1. Termination Date . Employee acknowledges that his last day of employment with the Company was February 12, 2016 (the “Termination Date”). Employee also resigned as of February 12, 2016 from all offices and directorships associated with the Company or any subsidiaries (the “Subsidiaries”). Employee further understands and agrees that, as of the Termination Date, he will be no longer authorized to conduct any business on behalf of the Company as an executive or to hold himself out as an officer of the Company or its Subsidiaries , except as otherwise provided herein. Any and all positions and/or titles held by Employee with the Company or any Subsidiaries of the Company will be deemed to have been resigned as of the Termination Date, except as otherwise provided herein. 2. Severance Payment . The Company shall pay or provide to Employee the following benefits: (a) Seven months of Employee’s Base Salary (as defined in the Employee Employment Agreement) within two (2) business day following the Effective Date (as defined below), paid to Employee in a single lump sum payment, less applicable statutory deductions and tax withholdings. (b) Health benefits as presently provided to Employee at Company’s cost paid through October 31, 2016, and thereafter should Employee timely elect to continue coverage under a group health insurance plan sponsored by the Company or one of its affiliates and timely make the premium payments, Employee may make such election and pay the full cost of continued coverage under the COBRA for Employee and any eligible dependents until the earlier of the date Employee is no longer entitled to continuation coverage under COBRA. (c) All stock options and other stock incentive awards held by Employee will become fully vested and immediately exercisable and all restrictions on any restricted stock held by Employee will be removed; provided, however, Employee shall not be released from the black-out periods for the next financial reporting quarter following conclusion of the Termination Date or Securities Exchange Act of 1934, as amended (the “Exchange Act”), trading obligations typically required for an Employee in this position. (d) Employee shall be responsible for the payment of all payroll taxes, Medicare and other taxes, and shall indemnify the Company with respect to the payment of all such amounts. Except as otherwise set forth herein, Employee will not be entitled to payment of any bonus, vacation or other incentive compensation. Any tax, penalties or interest as a result thereof shall be the sole responsibility of Employee who agrees to indemnify and hold harmless the Company with respect thereto. 1 3. Mutual Release . In consideration for the payments and benefits described above and for other good and valuable consideration, the Parties hereby release and forever discharge each other and, as to the Company, its Subsidiaries, as well as its affiliates and all of their respective directors, officers, employees, members, agents, and attorneys, and as to Employee, all of his heirs, successors and assigns, of and from any and all manner of actions and causes of action, suits, debts, claims, and demands whatsoever, in law or equity, known or unknown, asserted or unasserted, which the Parties ever had, now has, or hereafter may have on account of Employee’s employment with the Company, the termination of his employment with the Company, and/or any other fact, matter, incident, claim, injury, event, circumstance, happening, occurrence, and/or thing of any kind or nature which arose or occurred prior to the execution of this Agreement, including, but not limited to, any and all claims for wrongful termination; breach of any implied or express employment contract; unpaid compensation of any kind; breach of any fiduciary duty and/or duty of loyalty; breach of any implied covenant of good faith and fair dealing; negligent or intentional infliction of emotional distress; defamation; fraud; unlawful discrimination, harassment; or retaliation based upon age, race, sex, gender, sexual orientation, marital status, religion, national origin, medical condition, disability, handicap, or otherwise; any and all claims arising under arising under Title VII of the Civil Rights Act of 1964 , as amended (“Title VII”); the Equal Pay Act of 1963 , as amended (“EPA”); the Age Discrimination in Employment Act of 1967 , as amended (“ADEA”); the Americans with Disabilities Act of 1990 , as amended (“ADA”); the Family and Medical Leave Act , as amended (“FMLA”); the Colorado Anti-Discrimination Act, C.R.S. §§ 24-34-301 et seq . and 24-34-401 et seq .; the Employee Retirement Income Security Act of 1974 , as amended ("ERISA"); the Sarbanes-Oxley Act of 2002 , as amended (“SOX”); the Worker Adjustment and Retraining Notification Act of 1988 , as amended (“WARN”); and/or any other federal, state, or local law(s) or regulation(s); any and all claims for damages of any nature, including compensatory, general, special, or punitive; and any and all claims for costs, fees, or other expenses, including attorneys' fees, incurred in any of these matters (the “Release”). The Company acknowledges, however, that Employee does not release or waive any rights to contribution or indemnity under this Agreement to which he may otherwise be entitled. The Company also acknowledges that Employee does not release or waive any claims, and that he retains any rights he may have, to any vested 401(k) monies (if any) or benefits (if any), or any other benefit entitlement that is vested as of the Termination Date pursuant to the terms of any Company-sponsored benefit plan governed by ERISA. Nothing contained herein shall release the Company from its obligations set forth in this Agreement. This mutual release will not become effective unless and until the payments and provisions in paragraph 2(a) herein have been made. Notwithstanding anything herein to the contrary, the Parties shall not have released each other with respect to any law, rule or regulation existing or hereafter adopted pursuant to the Dodd-Frank Wall Street Reform and Consumer Protection Act. 4.
